Citation Nr: 0946036	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-28 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to an initial compensable disability rating 
for hearing loss in the left ear.

4.  Entitlement to an initial compensable disability rating 
for pulmonary lung disease.

5.  Entitlement to a 10 percent evaluation for noncompensable 
service-connected disabilities under the provisions of 38 
C.F.R. § 3.324.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to June 
1974.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

In a VA Form 9 dated in August 2007, the Veteran had 
requested a hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).  However, he later withdrew his 
request for a hearing on an Optional Appeal Hearings form.  

The issues of service connection for hearing loss in the 
right ear, service connection for bilateral tinnitus, and 
initial compensable ratings for hearing loss in the left ear 
and for pulmonary lung disease are REMANDED to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is in receipt of noncompensable disability 
ratings for hearing loss in the left ear and pulmonary lung 
disease, effective from August 2006.

2.  The evidence of record fails to demonstrate that the 
Veteran's multiple noncompensable service-connected 
disabilities clearly interfere with his normal employability.


CONCLUSION OF LAW

The criteria for a 10 percent rating for two or more service-
connected noncompensable disabilities are not met.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.324 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

A review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002 & Supp. 2009).  The duty to notify 
was accomplished by way of a VCAA letter from the RO to the 
Veteran dated in September 2006.  This letter effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
the underlying service-connection claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

Additionally, in the September 2006 VCAA letter from the RO 
to the Veteran, the Veteran was further advised that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Thus, the Veteran has received all 
required notice in this case, such that there is no error in 
content. 

The RO also correctly issued the September 2006 VCAA notice 
letter prior to the March 2007 determination on appeal.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. At 120.  Thus, there is no timing 
error with regard to the VCAA notice.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and private treatment records as identified 
and authorized by the Veteran.  Additionally, the Veteran was 
provided with a VA examination in connection with his claim.  
Further, he and his representative have submitted statements 
in support of his claim.  Therefore, there is no indication 
that any additional evidence remains outstanding, and the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  

Analysis - 10 Percent Rating under 38 C.F.R. § 3.324

VA regulations provide that, whenever a Veteran is suffering 
from two or more separate permanent service-connected 
disabilities of such character as to clearly interfere with 
normal employability, even though none of the disabilities 
may be of compensable degree under the VA Schedule for Rating 
Disabilities (Rating Schedule), the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating. 38 C.F.R. § 3.324 (2009).

Here, the Veteran is service-connected for two disabilities:  
hearing loss in the left ear, currently evaluated as 
noncompensably disabling, and pulmonary lung disease, also 
rated as noncompensably disabling, both effective August 23, 
2006.  The Veteran is, therefore, currently separately 
service-connected for two permanent disabilities, which have 
been deemed noncompensable under the Rating Schedule.  The 
question thus becomes whether the disabilities are of such 
character as to clearly interfere with the Veteran's normal 
employability such that a 10 percent rating may be assigned 
under 38 C.F.R. § 3.324.

Upon review of the probative and competent medical evidence 
of record, the Board finds that the Veteran is not entitled 
to a 10 percent evaluation under 38 C.F.R. 
§ 3.324, as his multiple noncompensable service-connected 
disabilities do not interfere with his normal employability.  
In this regard, the Board notes that the evidence fails to 
demonstrate that either of the Veteran's service-connected 
disabilities causes any limitation on the Veteran's ability 
to perform activities of daily living.  Furthermore, the 
Veteran also has reported that he retired after serving in 
the Air Force Reserves for 28 years after his discharge from 
active service.  In this respect, the Veteran has not 
submitted any evidence that suggests that his service-
connected disabilities interfere with his employability and 
there is no objective evidence of record demonstrating that 
the Veteran's employability is affected by his service-
connected disabilities. 

In summary, there is no competent or credible evidence of 
record that the Veteran's service-connected disabilities, 
either individually or in combination, have "clearly" 
interfered with his normal employability, or, have had any 
measurable negative effect on his employability during the 
appeal period.  For this reason, the Veteran is not entitled 
to a 10 percent evaluation under the provisions of 38 C.F.R. 
§ 3.324 (2009).

Thus, the Board finds that the preponderance of the evidence 
is against a finding of a 10 percent evaluation for the 
Veteran's noncompensable disabilities pursuant to 38 C.F.R. § 
3.324.  Because the preponderance of the evidence is against 
the Veteran's claim, the benefit-of-the-doubt rule does not 
apply.  Accordingly, the Board concludes that a 10 percent 
evaluation pursuant to 38 C.F.R. § 3.324 is not warranted.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.324.


ORDER

A separate 10 percent rating under 38 C.F.R. § 3.324 is 
denied.






REMAND

Before addressing the merits of the issues regarding the 
Veteran's hearing loss in the right ear, hearing loss in the 
left ear, bilateral tinnitus, and pulmonary lung disease, the 
Board finds that additional development of the evidence is 
required.

Generally, active military, naval, or air service includes 
any period of active duty for training (ACDUTRA) during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is, among 
other things, full-time duty in the Armed Forces performed by 
Reserves for training purposes or by members of the National 
Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c)(1).  

In this respect, in reference to the Veteran's hearing loss 
in the right ear, the Board notes that Air Force Reserves 
examination reports dated in February 1989 and January 1993 
show that audiograms were conducted during these examinations 
and that the Veteran exhibited hearing loss in the right ear 
at the time of these examinations.  Evidence of record also 
shows that the Veteran had served in the Air Force Reserves 
from 1974 to 2002; however, it is unclear whether the Veteran 
served any periods of ACDUTRA or inactive duty for training 
(INACDUTRA) while in the Air Force Reserves.  The Veteran 
indicated that he spent most of his time on flying status 
while in the Air Force Reserves.  See the Veteran's statement 
dated in July 2006.  In this regard, if the Veteran served 
any period of ACDUTRA or INACDUTRA, it is possible that he 
was exposed to acoustic trauma and incurring his hearing loss 
in the right ear at that time.  

Thus, given that the Veteran began exhibiting hearing loss in 
his right ear sometime during his service in the Air Force 
Reserves and that he may have served periods of ACDUTRA and 
INACDUTRA during which he was possibly exposed to acoustic 
trauma, a remand is required to verify the Veteran's periods 
of service in the Air Force Reserves through the National 
Personnel Records Center (NPRC) and the U.S. Air Force 
Reserve Center, including the exact dates of the Veteran's 
periods of ACDUTRA and INACDUTRA, in order to determine 
whether the Veteran's hearing loss in the right ear was 
diagnosed or treated during a period of ACDUTRA/INACDUTRA.  

In this respect, VA is generally required to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. 
§ 5103A(a).  VA is required to obtain relevant records held 
by any Federal department or agency that the claimant 
adequately identifies and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(c)(3).  These records include service 
military records.  38 C.F.R. § 3.159(c)(2) and (3).     

Next, also with regard to the Veteran's hearing loss in the 
right ear, a remand is required for a VA examination to 
determine the nature and etiology of the Veteran's hearing 
loss in the right ear, including whether it is related to a 
period service of ACDUTRA or INACDUTRA.  In this regard, in 
disability compensation (service-connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4). 

Here, a review of STRs indicates no complaints of, or 
treatment for, hearing loss in the right ear or any problems 
with his right ear during service.  In-service annual 
training and flying examinations also revealed normal hearing 
in the right ear.  Moreover, the Veteran's separation 
examination in June 1974 revealed normal hearing in the right 
ear.

However, as the Board has noted, the Veteran was initially 
found to have hearing loss in the right ear during an Air 
Force Reserves examination February 1989.  He was again found 
to have hearing loss in the right ear during a January 1993 
Air Force Reserves examination.  It is unclear whether the 
Veteran was serving in ACDUTRA or INACDUTRA during these two 
time periods, though the Veteran has indicated that he was on 
flying status the majority of the time he served in the Air 
Force Reserves.  See the Veteran's statement dated in July 
2006.  In this regard, the Veteran is competent to provide 
testimony regarding his service duties and the symptomatology 
of hearing loss he experienced.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Such lay testimony should be taken into account 
in the adjudication of a claim for service connection.     
  
Post-service, the Veteran was initially diagnosed with 
hearing loss in his right ear in 2003.  See private audiology 
examination report by J.R. Carter, M.D., dated in April 2003.  
During a January 2007 VA audiology examination, the Veteran 
also received a diagnosis of hearing loss in the right ear.  
See VA examination report dated in January 2007.       

Thus, in light of the evidence showing a diagnosis of hearing 
loss in the right ear during the Veteran's service in the Air 
Force Reserves, possibly during a period of 
ACDUTRA/INACDUTRA; a current diagnosis of, and treatment for, 
hearing loss in the right ear; and McLendon decision; a 
comprehensive VA medical examination and opinion are needed 
to determine the exact nature and etiology of the Veteran's 
hearing loss in the right ear and whether any such hearing 
loss is traceable back to a period of ACDUTRA/INACDUTRA 
during his service in the Air Force Reserves from 1974 to 
2002. 

Next, with respect to the Veteran's bilateral tinnitus, a 
remand is required to clarify the medical nexus opinion of a 
January 2007 VA examiner.  Specifically, during the January 
2007 VA examination, the VA examiner noted the Veteran's 
exposure to acoustic trauma as a fighter pilot in service, 
the documentation of hearing loss in the left ear during 
service, and the fact that medical literature shows that 
high-pitched tinnitus usually accompanies noise-induced 
hearing loss.  However, she then concluded that it is less 
likely as not that the Veteran's tinnitus was a result of 
acoustic trauma incurred during military service.  See VA 
examination report dated in January 2007.  This conclusion 
seems in contradiction to the evidence of record and the 
medical literature that she noted.  

Thus, an clarification of the January 2007 VA examiner's 
medical nexus opinion is required given that her original 
opinion seems contradictory to the evidence of record and the 
medical literature.  A VA examination is not necessary in 
order to provide this opinion, unless the previous VA 
examiner is unavailable, and a new examiner indicates a 
physical examination is necessary in order to adequately 
answer the question posed.  

Finally, VA examinations are needed to determine the current 
levels of severity and condition of the Veteran's service-
connected hearing loss in the left ear and pulmonary lung 
disease.  With regard to both disabilities, the Veteran has 
complained of worsening symptoms.  See, e.g., the Veteran's 
statement dated in August 2007 and Informal Hearing 
Presentation dated in November 2009.  These complaints of 
worsening symptoms may be indications that his disabilities 
have worsened, and examinations are needed to determine 
whether this is the case.  

Furthermore, the Veteran's last VA examination for his left 
ear hearing loss was in January 2007, more than two years 
ago, and he has never been provided a VA examination of his 
lungs to determine the level of severity of his pulmonary 
lung disease.  Thus, more current examinations would be 
helpful in deciding his appeal, particularly because the 
Veteran has complained of worsening symptoms.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (determining that the 
Board should have ordered a contemporaneous examination of 
the veteran because a 23-month-old examination was too remote 
in time to adequately support the decision in an appeal for 
an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal the 
current state of claimant's disability, fulfillment of the 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the last examination).    




Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request from NPRC any 
personnel records for the Veteran's period 
of service in the Air Force Reserves, 
including specific dates of duty for all 
periods of ACDUTRA and INACDUTRA from 1974 
to 2002.  Additionally, the RO should make 
efforts to obtain from the U.S. Air Force 
Reserve Center any additional personnel 
records from 1974 to 2002, including 
service department confirmation of 
specific dates of duty for all periods of 
ACDUTRA and INACDUTRA.  If no such service 
personnel records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.  Notify the 
Veteran as required.  Associate all 
documents obtained with the claims file.

Further, obtain from the Defense Finance 
and Accounting Service (DFAS) in 
Cleveland, Ohio, verification of all pay 
and other benefits provided to the Veteran 
in relation to his service in the Air 
Force Reserves from 1974 to 2002.  This 
information should include specific dates 
of pay for all periods of ACDUTRA and 
INACDUTRA.  Associate all documents 
obtained with the claims file.

All attempts to secure these records, and 
any response received, must be documented 
in the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

2.  Arrange for the Veteran to undergo a 
VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of his hearing loss in the right 
ear and the nature and severity of hearing 
loss in the service-connected left ear.  
The claims file, including a complete copy 
of this remand, must be made available for 
review of the Veteran's pertinent medical 
history, including, in particular, the 
records of his diagnosis during his 
service in the Air Force Reserves and the 
records concerning any dates of ACDUTRA or 
INACDUTRA around the time of his diagnosis 
of hearing loss in the right ear.

The examination should include any 
necessary diagnostic testing or 
evaluation, particularly audiometric 
studies, to determine the current severity 
of his right ear hearing loss.  
Specifically, these studies should include 
puretone audiometric studies at the 
frequencies of 1000, 2000, 3000, and 4000 
Hertz and a controlled speech 
discrimination test (Maryland CNC).  The 
results of the audiometric studies should 
be specifically indicated.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate the 
extent and severity of the Veteran's 
current hearing loss in the right ear, and 
whether the Veteran's hearing loss is at 
least as likely as not related to his 
period of service in the Air Force 
Reserves, particularly any period of 
ACDUTRA/INACDUTRA.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible. 

The examination should include any 
necessary diagnostic testing or 
evaluation, particularly audiometric 
studies, to determine the current severity 
of his service-connected left hearing 
loss.  Specifically, these studies should 
include puretone audiometric studies at 
the frequencies of 1000, 2000, 3000, and 
4000 Hertz and a controlled speech 
discrimination test (Maryland CNC).  The 
results of the audiometric studies should 
be specifically indicated.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate the 
extent and severity of the Veteran's 
current hearing loss in the left ear, 
whether the Veteran's left ear hearing 
loss has worsened, and indicate the effect 
the Veteran's hearing loss in the left ear 
has on his ability to obtain and maintain 
gainful employment.  

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

3.  Request that the previous January 2007 
VA examiner provide an addendum to her 
previous opinion, if that physician is 
still available.  Specifically, the 
physician should review again the 
Veteran's service treatment records and 
documentation of exposure to acoustic 
trauma during service, the in-service 
evidence of hearing loss in the left ear, 
her own observation that medical 
literature shows evidence of a link 
between tinnitus and hearing loss, and the 
VA examination report dated in January 
2007, and provide a clarification as to 
whether the Veteran's current bilateral 
tinnitus is at least as likely as not 
related to his military service.  

The claims file, including a complete copy 
of this remand, must be made available for 
review of the Veteran's pertinent medical 
history.  Another VA examination is not 
necessary in order to provide this 
opinion, unless the previous VA examiner 
listed on the January 2007 report is 
unavailable, and a new examiner indicates 
a physical examination is necessary in 
order to adequately answer the question 
posed. 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible.

4.  Then, arrange for the Veteran to 
undergo a VA examination, by an 
appropriate specialist, to determine the 
current nature and level of severity of 
any pulmonary lung disorder.  The claims 
file must be made available for review of 
his pertinent medical and other history, 
particularly the records of any relevant 
treatment. 

The examination should include any 
necessary diagnostic testing or 
evaluation.  The examination report should 
include any current manifestations of 
pulmonary lung disease and results from 
any pulmonary function studies conducted, 
including readings of the ratio of Forced 
Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC), and readings 
of Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath 
Method (DLCO (SB)).    

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate the 
extent and severity of the Veteran's 
current pulmonary lung disease, whether 
the Veteran's pulmonary lung disease has 
worsened, and indicate the effect the 
Veteran's pulmonary lung disease has on 
his ability to obtain and maintain gainful 
employment.  

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

5.  After completion of the above 
development, readjudicate the Veteran's 
claim for service connection for hearing 
loss in the right ear, claim for service 
connection for bilateral tinnitus, claim 
for an initial compensable disability 
rating for hearing loss in the left ear, 
and claim for an initial compensable 
disability rating for pulmonary lung 
disease, in light of the examinations 
provided and any additional evidence 
received since the August 2007 statement 
of the case (SOC).  If the claims are not 
granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental SOC (SSOC).  It must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  The Veteran 
should be given an opportunity to respond 
to it before returning the file to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


